DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This action is in reply to the remarks/arguments filed for Application 16/969,196 filed on 1 August 2022.
Claim 26 has been canceled.
Claims 1-2, 4-5, 7-9, 13-25, and 27 have been amended. 
Claims 1-25 and 27-28 are currently pending and have been examined. 

Claim Objections

Independent claims 1, 27 and 28 are objected to for the following reason – the preamble is written in a manner such that it is unclear where the preamble and/or statutory category that is being claimed ends due to the absence of and/or improper placement of comma/colon/semi-colon punctuation marks necessary to separate the preamble from the claim limitations recited. Appropriate correction is required. 

Claim 28 is also objected to under 37 CFR 1.75(c), as being of improper dependent form for failing to further limit the subject matter of a previous claim. As per claim 28, the claim recites “A video contract composed and signed by means of the method according to claim 1”.  However, the claim is written in a manner which allows it to be read as an independent claim while at the same time claiming dependence on a previous independent claim. Applicant is required to cancel the claim, or amend the claim to place the claim in proper dependent form, or rewrite the claim in proper independent form.

Claim Interpretation

Claim 28 is written in a manner which allows it to be read as an independent claim while at the same time claiming dependence on a previous independent claim. Pending further clarification from the Applicant, Examiner is interpreting the claim 28 in this instance to be read as a dependent claim.

Response to Arguments

A. Claim Objections:

Claims 1, 25, 27 and 28 stand objected to in relation to it being unclear where the preamble ends and the body begins. Applicant’s remarks and/or arguments with regard to the claim amendments, however, are unpersuasive as the ambiguity still remains. Therefore, the objection to the claims in relation to it being unclear where the preamble ends and the body begins is maintained.

Claims 1, 5-7, 13-15, 17, 19-22, 24-25 and 27 stand objected to for use of optional language. Applicant’s remarks and/or arguments with regard to the claim amendments have been considered and found persuasive. Accordingly, the objection to the claims for use of optional language is withdrawn.

B. Claim Rejections - 35 U.S.C. § 112:

Claim 22-25 stand rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite. Applicant’s remarks and/or arguments with regard to the claim amendments have been considered and found persuasive. Accordingly, the rejection of claims under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn.

C. Claim Rejections - 35 U.S.C. § 101:

Claims 1-25 and 27-28 stand rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

1. Applicant argues that the claims are not directed towards an abstract idea.

Examiner respectfully disagrees. Representative claim 1 is directed towards the signing of contracts in media (video) form. Claim 1 is directed to the abstract idea of applying agreements in the form of contracts as applied by rules and/or instructions in an automated/remote manner, which is grouped under the certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions (agreements in the form of contracts; business relations); managing interactions between people (including social activities, teachings, following rules or instructions) grouping, in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). 

Claim 1 recites: “… providing said portion of video content by said first user … ;  composing, … , a video contract comprising said portion of video content and a contract specification; said contract specification comprising at least an identification of said first user and said second user; uploading, …, said video contract including said portion of video content …; sending, … a video contract signing invitation …, said sending based on said identification of said second user; receiving, …, a first … signature from the first user; and receiving, …, a second … signature from the second user, wherein said step of providing said portion of video content comprises adding said time stamp to said portion of video content, … certifies said portion of video content based on the added time stamp and a time of uploading said portion of video content”. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance). Independent claims 25 and 27 recites substantially the same limitations as claim 1 above and are ineligible for the same reasons. Applicant’s argument is therefore unpersuasive.

2. Applicant argues that the claims are integrated into a practical application and provide a 
technological improvement.

Examiner respectfully disagrees. The judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as a “first device”, “second device”, “camera”, “server”, represent the use of a computer as a tool (intermediary) to perform an abstract idea and/or do no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) implementing the acts of applying practices and rules and/or instructions to facilitate the signing of a contact in an automated/remote manner.

There is no actual improvement made to the operations or physical structure of the additional elements claimed. There are no actual improvements to another technology or technical field, no improvements to the functioning of the computer itself, and there are no meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment evident in the claims.

The computer devices recited are not modified, changed, or reconfigured in such a way or manner as to change or affect how such devices are designed to perform or function and are merely used as an intermediary to carry out the inventive concept which has been determined to be abstract. Merely using generic computer components to perform the identified basic functions does not constitute meaningful limitations that would amount to significantly more than the abstract idea. Applicant’s argument is therefore unpersuasive.

The rejection is therefore maintained. 

D. Claim Rejections - 35 U.S.C. § 103:

Claims 1-18, 22-25, 27, and 28 stand rejected under 35 U.S.C. § 103 as allegedly unpatentable over U.S. Patent Application Publication No. 2016/0042481 ("Williams et al.") in view of U.S. Patent Publication No. 8,086,859 ("Pavlicic"). 

Claims 19-24 are rejected under 35 USC 103 as allegedly unpatentable over Williams in view of Pavlicic, and further in view of Hunn (US2O17/0287090). 

1. Applicant argues that the cited references do not teach or suggest the limitation features comprising:

uploading, from said first device, said video contract including said portion of video content to a server;

sending, by said first device without an intervention of said server, a video contract signing invitation to said second device, said sending based on said identification of said second user;

as recited in amended claim 1.

Examiner respectfully disagrees. The claim limitations recited are sufficiently disclosed and/or taught by the cited references as follows:

uploading, from said first device, said video contract including said portion of video content to a server; 

(Williams, ¶[0032]: “the consentee 901 begins the application by selecting a new event for obtaining consent from the consenter … This screen is displayed immediately after the splash screen …”) – discloses wherein said video event is displayed immediately upon selection (“uploaded”).

(Williams, ¶[0035]: “the devices camera (interactive side) 903 will activate after the consenter agrees to the contract 907a and then a set of required informational statements will be displayed on the devices screen.”) – discloses wherein data is made available (displayed) to a consenter device (“uploaded”).

(Williams, ¶[0037]: “one embodiment of the invention allows the consentee/user 901 to review the video … The consentee 901 and consenter 902 are able to preview the entire contract 907a … one embodiment of the invention allows the events 907c, the agreements 907a between consentee and consenter, and the digital video signatures 907b to be stored on servers 904 …”) – discloses storing for eventual displaying or uploading to a server device.

sending, by said first device without an intervention of said server, a video contract signing invitation to said second device, said sending based on said identification of said second user;

(Pavlicic, C5 L58-62: “In one implementation, the generator 120 creates and issues calls to signature objects within a programming framework that implements the generation of electronic signatures with one or more countersignatures.”) – discloses issuing a call to an entity or device (“sending an invitation”) in order to obtain a signature (“consent”).

(Pavlicic, C11 L37-39: “A service operation 408 invokes a countersignature service to obtain a countersignature…”) – discloses invoking (“inviting”) an entity service in order to obtain a countersignature (“consent”).

(Pavlicic, C12 L47-52: “… logical connections are achieved by a communication device coupled to or a part of the computer 20; the invention is not limited to a particular type of communications device. The remote computer 49 may be … a peer device …”) – discloses wherein peer-to-peer device communication between devices (“non-server intervention”).

(Williams, ¶[0033]: “a consenter is prompted to a screen that refers to the invention in which the method for obtaining consent is utilized…”) – discloses wherein an entity is prompted (“invited”) to provide a consent in relation to a video content.

Based on the above disclosures, the above limitation is clearly taught/suggested. The limitations for the claims above as written, do not differentiate from the disclosures described above and are therefore interpreted broadly. The Office thus asserts that the above argued features are sufficiently disclosed by the cited reference(s) in view of the current language of the claim recitation.

With regard to the limitation feature comprising:

receiving, by the server, a second electronic signature from the second user, wherein the server certifies said portion of video content based on said added time stamp and a time of uploading said portion of video content.

Examiner notes that the argument is made with respect to an amended claim feature which has been considered but is moot in view of the new ground(s) of rejection provided below, for the current listing of claims.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-25 and 27-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

In the instant case, claim 1 is directed towards the signing of contracts in media (video) form. Claim 1 is directed to the abstract idea of applying agreements in the form of contracts as applied by rules and/or instructions in an automated/remote manner, which is grouped under the certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions (agreements in the form of contracts; business relations); managing interactions between people (including social activities, teachings, following rules or instructions) grouping, in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). 

Claim 1 recites: “… providing said portion of video content by said first user … ;  composing, … , a video contract comprising said portion of video content and a contract specification; said contract specification comprising at least an identification of said first user and said second user; uploading, …, said video contract including said portion of video content …; sending, … a video contract signing invitation …, said sending based on said identification of said second user; receiving, …, a first … signature from the first user; and receiving, …, a second … signature from the second user, wherein said step of providing said portion of video content comprises adding said time stamp to said portion of video content, … certifies said portion of video content based on the added time stamp and a time of uploading said portion of video content”. Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as a “first device”, “second device”, “camera”, “server”, represent the use of a computer as a tool (intermediary) to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) implement the acts of applying practices and rules and/or instructions to facilitate the signing of a contact in an automated/remote manner.

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself.  Viewed as a whole, the combination of elements recited in the claims merely describe the concept of applying practices and rules and/or instructions to facilitate the signing of a contact in an automated/remote manner using computer technology (e.g. “first device”, “second device”, “camera”, “server). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Hence, claim 1 is not patent eligible.

Independent claim 25 recites substantially the same limitations as claim 1 above and is ineligible for the same reasons. The subject matter of claim 25 corresponds to the subject matter of claim 1 in terms of a system (e.g., machine). Therefore the reasoning provided for claim 1 applies to claim 27 accordingly.

Independent claim 27 recites substantially the same limitations as claim 1 above and is ineligible for the same reasons. The subject matter of claim 27 corresponds to the subject matter of claim 1 in terms of a computer program product. Therefore the reasoning provided for claim 1 applies to claim 27 accordingly.

Dependent claims 2-24 and 28 add further details and contain limitations that narrow the scope of the invention. However, these details do not result in significantly more than the abstract idea itself. As explained in the December 16, 2014 Interim Eligibility Guidance from the USPTO (in reference to the BuySAFE, Inc. v. Google, Inc. decision), further narrowing the details of an abstract idea does not change the § 101 analysis since a more narrow abstract idea does not make it any less abstract. 

Viewed individually and in combination, these additional elements do not provide meaningful limitations to transform the abstract idea such that the claims amount to significantly more than the abstraction itself.

Accordingly, the present pending claims are not patent eligible and are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-18, 22-25, and 27-28 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Williams et al., US 2016/0042481 (“Williams”), in view of Pavlicic, US 8,086,859 (“Pavlicic”).

Re Claim 1: (Currently Amended) Williams discloses a method for electronically signing a video contract between a first user having a first device and a second user having a second device based on a portion of video content; said second user being different from said first user, said portion of video content providing information relating to said video contract; said first device comprising means for attributing a time stamp to video content, a screen and connection means, said second device comprising a screen and connection means, the method comprising the steps of: ¶¶[0030-0031, 0033, 0035]

providing said portion of video content by said first user to said first device; ¶¶[0012]

composing, on said first device, a video contract comprising said portion of video content and a contract specification; ¶[0030]

said contract specification comprising at least an identification of said first user and said second user; ¶[0031]

uploading, from said first device, said video contract including said portion of video content to a server; ¶¶[0032, 0035, 0037]

Regarding the limitation features comprising:

sending, by said first device without an intervention of said server, a video contract signing invitation to said second device, said sending based on said identification of said second user; 

receiving, by the server, a first electronic signature from the first user; and 

receiving, by the server, a second electronic signature from the second user, 

wherein said step of providing said portion of video content comprises adding said time stamp to said portion of video content,

wherein the server certifies said portion of video content based on the added time stamp and a time of uploading said portion of video content.

Pavlicic makes these teachings in a related endeavor (C1 L55-57; C3 L29-40; C4 L61-63; C5 L58-62; C9 L1-7; C11 L10-13; C11 L37-39; C12 L47-52). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Pavlicic with the invention of Williams as disclosed above, for the motivation of providing evidence that a commitment has been endorsed in a remote manner. 
Re Claim 2: (Currently Amended) Williams in view of Pavlicic discloses the method according to claim 1. Williams further discloses: 

wherein said step of said providing of said video content comprises recording, by said first user, said portion of video content by means of said first device. ¶[0012]
Re Claim 3: (Currently Amended) Williams in view of Pavlicic discloses the method according to claim 2. Williams further discloses: 

wherein said first device comprises a camera, and wherein said recording is performed by means of said first device. ¶¶[0031, 0035]
Re Claim 4: (Currently Amended) Williams in view of Pavlicic discloses the method according to claim 1. Williams further discloses: 

wherein said uploading takes place at least partly during any of said step of providing said portion of video content and said step of said composing. ¶¶[0035, 0037]
Re Claim 5: (Currently Amended) Williams in view of Pavlicic discloses the method according to claim 1. Williams further discloses: 

wherein said sending of said video contract signing invitation to said second device is performed by said server. ¶¶ [0028, 0033]
Re Claim 6: (Canceled) 

Re Claim 7: (Currently Amended) Williams in view of Pavlicic discloses the method according to claim 1. Williams further discloses: 

wherein said second user is present within line-of-sight of the second user at least during the step of composing said video contract. ¶[0031]
Re Claim 8: (Currently Amended) Williams in view of Pavlicic discloses the method according to claim 1. Williams further discloses: 

wherein said step of recording said portion of video content comprises adding said location stamp to said portion of video content, and wherein said video contract comprises a location indication based on said location stamp. ¶[0036]
Re Claim 9: (Currently Amended) Williams in view of Pavlicic discloses the method according to claim 1. Williams further discloses: 

wherein said first device comprises means for attributing a recording time stamp to video content; wherein said step of recording said portion of video content comprises adding said recording time stamp to said portion of video content; and wherein said video contract signing invitation comprises at least an indication relating to said time of uploading said portion of video content. ¶[0036]
Re Claim 10: (Currently Amended) Williams in view of Pavlicic discloses the method according to claim 1. Williams further discloses: 

said identification of at least one of said first and second user comprising executing a face recognition algorithm on said portion of video content and/or of a picture taken with said camera of said first device for improving reliability of said identification. ¶[0031]
Re Claim 11: (Currently Amended) Williams in view of Pavlicic discloses the method according to claim 1. Williams further discloses: 

wherein said composing of said video contract comprises executing an object recognition algorithm and/or a product recognition algorithm on said portion of video content, wherein an output of said object recognition algorithm and/or said product algorithm is used for editing said portion of video content and/or modifying said contract specification. (FIG. 6A: “Terms & Conditions”; ¶[0031])
Re Claim 12: (Currently Amended) Williams in view of Pavlicic discloses the method according to claim 1. Williams doesn’t explicitly disclose:

wherein said video contract signing invitation comprises an expiry time for limiting a term during which said video contract may be signed. 
Pavlicic makes these teachings in a related endeavor (C4 L32-34). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Pavlicic with the invention of Williams as disclosed above, for the motivation of providing evidence that a commitment has been endorsed in a remote manner. 

Re Claim 13: (Currently Amended) Williams in view of Pavlicic discloses the method according to claim 1. Williams doesn’t explicitly disclose:

wherein said method comprises the further step of receiving, a modification of said portion of video content and/or of said contract specification from one of said first and said second user, and wherein said modification gives rise to sending, a video contract signing invitation associated with said modification to the device belonging to the other of said first and second user. 
Pavlicic makes these teachings in a related endeavor (C4 L32-34). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Pavlicic with the invention of Williams as disclosed above, for the motivation of providing evidence that a commitment has been endorsed in a remote manner. 

Re Claim 14: (Currently Amended) Williams in view of Pavlicic discloses the method according to claim 1. Williams further discloses: 

wherein said step of composing said video contract comprises the receiving by said first device, of an editing of said portion of video content and/or a modification of said contract specification from one of said first and said second user, and wherein said modification of said contract specification may relate to the inclusion of one or more selected and/or edited frames of said portion of video content to said contract specification. ¶¶[0031-0033]

Re Claim 15: (Currently Amended) Williams in view of Pavlicic discloses the method according to claim 1. Williams further discloses: 

wherein said sending, of said video contract signing invitation to said second user implies the receipt of said first electronic signature from the first user, and/or wherein said sending of said video contract signing invitation associated with said modification from one of said first and second user to the device belonging to the other of said first and second user implies the receipt of the electronic signature from said one user. ¶¶[0031-0033]
Re Claim 16: (Currently Amended) Williams in view of Pavlicic discloses the method according to claim 1. Williams further discloses: 

wherein said identification of said second user relates to a contacting means to reach said second user such as a user account stored on said server and/or an e-mail address and/or a phone number; and wherein said video contract signing invitation is delivered via said contacting means for ensuring that said identification of said second user is linked to said contacting means of said second user. ¶¶[0029-0030]

Re Claim 17: (Currently Amended) Williams in view of Pavlicic discloses the method according to claim 16. Williams further discloses: 

wherein said second device is different from said first device; wherein the video contract signing invitation comprises a token; wherein said providing of said second electronic signature by said second user involves providing said token for ensuring that the person providing said second electronic signature is said second user; and wherein the second user provides said second electronic signature via a device different from said second device. ¶¶[0011, 0033]
Re Claim 18: (Currently Amended) Williams in view of Pavlicic discloses the method according to claim 17. Williams further discloses: 

wherein said second device is equal to said first device, and wherein the video contract signing invitation comprises a token; wherein said providing of said second electronic signature by said second user involves providing said token for ensuring that the person providing said second electronic signature is said second user. ¶[0010]
Re Claim 25: (Currently Amended) Claim 25, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 1. Accordingly, claim 25 is rejected in the same or substantially the same manner as claim 1.

Re Claim 26: (Canceled) 

Re Claim 27: (Currently Amended) Claim 27, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 1. Accordingly, claim 27 is rejected in the same or substantially the same manner as claim 1.
Re Claim 28: (Currently Amended) Williams in view of Pavlicic discloses a video contract composed and signed by means of the method according to claim 1. ¶[0010]

Claims 19-24 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Williams et al., US 2016/0042481 (“Williams”), in view of Pavlicic, US 8,086,859 (“Pavlicic”) as applied to claims 1-18, 25, and 27-28 as described above, further in view of Hunn et al., US 2017/0287090 (“Hunn”). 

Re Claim 19: (Currently Amended) Williams in view of Pavlicic discloses the method according to claim 1. Williams doesn’t explicitly disclose:

wherein said step of composing said video contract comprises storing a smart contract on a blockchain-related distributed computing platform, said smart contract comprising at least an identification of said video contract, and wherein a completion of a task relating to said video contract triggers an event defined by said smart contract. 

Hunn, however, makes this teaching in a related endeavor (¶¶[0005, 0007]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hunn with the invention of Williams as disclosed above, for the motivation of automating and/or executing aspects of contract performance. 

Re Claim 20: (Currently Amended) Williams in view of Pavlicic discloses the method according to claim 1. Williams doesn’t explicitly disclose:

wherein said video contract and/or said video contract signing invitation comprise a machine-generated identification of said portion of video content. 

Hunn, however, makes this teaching in a related endeavor (¶[0104]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hunn with the invention of Williams as disclosed above, for the motivation of securing aspects of a contract.

Re Claim 21: (Currently Amended) Williams in view of Pavlicic discloses the method according to claim 1. Williams doesn’t explicitly disclose:

wherein at least a part of said video contract is stored in a blockchain. 

Hunn, however, makes this teaching in a related endeavor (¶¶[0005, 0007]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hunn with the invention of Williams as disclosed above, for the motivation of automating and/or executing aspects of contract performance. 

Re Claim 22: (Currently Amended) Williams in view of Pavlicic discloses the method according to claim 1. Williams doesn’t explicitly disclose:

wherein said method comprises the additional steps of 

opening, by said first user, a third-party app on said first device, said third-party app comprising an application programming interface (API) for connecting to said server; 

sending an API-related call by said third-party app to said server via said API for initiating said electronically signing of said video contract; 

wherein said additional steps precede the further steps of said method. 

Hunn, however, makes this teaching in a related endeavor (¶¶[0039, 0043, 0104]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hunn with the invention of Williams as disclosed above, for the motivation of automating and/or executing aspects of contract performance. 

Re Claim 23: (Currently Amended) Williams in view of Pavlicic in view of Hunn discloses the method according to claim 22. Williams doesn’t explicitly disclose:

wherein actions of at least said first user involved in the execution of said method are mediated by said third-party app based on further API-related calls, wherein said API relates to an SDK and wherein at least one of said API-related call and said further API-related calls are based on representational state transfer technology (REST). 
Hunn, however, makes this teaching in a related endeavor (¶¶[0039, 0043, 0104]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hunn with the invention of Williams as disclosed above, for the motivation of automating and/or executing aspects of contract performance. 

Re Claim 24: (Currently Amended) Williams in view of Pavlicic in view of Hunn discloses the method according to claim 22. Williams doesn’t explicitly disclose:

wherein interaction between said third-party application and said server is mediated by a software development toolkit (SDK). 

Hunn, however, makes this teaching in a related endeavor (¶¶[0039, 0043, 0104]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hunn with the invention of Williams as disclosed above, for the motivation of automating and/or executing aspects of contract performance. 



Conclusion

Claims 1-25 and 27-28 are rejected.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Clifford Madamba whose telephone number is 571-270-1239. The examiner can normally be reached on Mon-Thu 7:30-5:00 EST Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached at 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLIFFORD B MADAMBA/Primary Examiner, Art Unit 3692